Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For Example, claim 1 has at least 5 sentences. Claim 10 also has 5 sentences and ends in “comprises:” making it unclear where the claim ends. Claims 5, 6, 18, 19, and 26 are also multiple sentences.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "more particularly" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "more particularly"), thereby rendering the scope of the claim(s) unascertainable. Claims 2-9 rejected for being dependent from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For example, Claims 3 and 7 retract subject matter from claim 1 and claims 4 and 5 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner suggests canceling these claims and focusing on the drafted claims presented below. Rather than drastically marking up claim amendments, it is suggested to file the claims as “New” claims starting with Claim 29 as demonstrated below. Claims 3-28 are repetitive as well. All claim features are represented below in said drafted claims.

Claim Objections
Claim 1 objected to because of the following informalities:  The claim should not begin with “This invention relates to…”. Simply claiming “A tandem trailer dolly…” is sufficient.  Appropriate correction is required.
Claims 5, 6, 15, 17, 18, 19, 21 objected to because of the following informalities:  The claims should state “comprising” not “comprises”.  Appropriate correction is required.
Claims 12 and 23 objected to because of the following informalities:  The claims should state “comprising” not “has”.  Appropriate correction is required.
Claims 11 and 22 objected to because of the following informalities:  The claims should state “dual” not “duel”.  Appropriate correction is required.

The following claims are drafted by the examiner to be in the proper form to sufficiently claim the current invention and are used for the subsequent rejections.

29. (New) A tandem trailer dolly for towing a secondary trailer behind a primary trailer, wherein the tandem trailer dolly comprises:
a dolly frame, an axle, and two ground engaging wheels;
dual height adjustable hitches extending from said dolly frame for connecting a rear end of the primary trailer so as to not allow side to side pivoting of said dolly and for horizontal leveling of said trailer dolly;
an adjustable ball hitch attached to said dolly frame for pivotally connecting a tongue hitch of the secondary trailer to said dolly and for horizontal leveling of a secondary trailer; the adjustable ball hitch comprising a ball hitch sleeve for pinning and locking of the adjustable ball hitch at different heights; the adjustable ball hitch being mounted coaxial to and at the midpoint of the axle to pivot the secondary trailer in tandem;
a shock absorbing mechanism provided between said axle and said dolly frame to absorb shocks from the road; 
fenders provided to keep projectiles from hitting either the primary trailer or the secondary trailer.
30. (New) The tandem trailer dolly of claim 29, wherein said shock-absorbing mechanism comprises leaf springs.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jamieson (US 7,823,902) in view of Lusty (US 9,676,239) and Wall (US 7,934,743).
In re claim 29, Jamieson discloses a tandem trailer dolly (100) for towing a secondary trailer behind a primary trailer, wherein the tandem trailer dolly comprises a dolly frame (110), an axle (102), and two ground engaging wheels; dual hitches (130a, 130c) extending from said dolly frame for connecting a rear end of the primary trailer so as to not allow side to side pivoting of said dolly; a ball hitch (124) attached to said dolly frame for pivotally connecting a hitch of the secondary trailer (250) to said dolly and for horizontal leveling of a secondary trailer; the adjustable ball hitch being mounted coaxial to and at the midpoint of the axle to pivot the secondary trailer in tandem as shown in Figure 3c; a shock absorbing mechanism provided between said axle and said dolly frame to absorb shocks from the road; fenders provided to keep projectiles from hitting either the primary trailer or the secondary trailer as shown in Figure 3b, but does not disclose the dual hitches or the ball hitch being height adjustable, the adjustable ball hitch comprising a ball hitch sleeve for pinning and locking of the adjustable ball hitch at different heights. Lusty, however, does disclose a dolly with an adjustable ball hitch comprising a ball hitch sleeve for pinning (via pin 36) and locking of the adjustable ball hitch at different heights as shown in Figure 1. Wall, however, discloses a dolly with an adjustable height front tongue (32) for adjusting the towing height. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual hitches and ball hitch of Jamieson such that it comprised the adjustability of both Lusty and Wall to provide the necessary height adjustments for proper towing of a trailer.
In re claim 30, Jamieson further discloses wherein said shock-absorbing mechanism comprises leaf springs as shown in Figure 3b.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach dollies of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611